Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendments filed 4/12/2021 in response to the Office Action of 1/12/2021 is acknowledged and has been entered.  
Claims 43-62 are pending. Claim 43 has been amended.  Claims 45, 46, 49, 50-62 are withdrawn. Claims 43-44, 47-48 are currently under consideration in view of the elected species.
Claim interpretation
The scope of the claims now encompasses subjects that have been determined to have multiple sclerosis wherein a decrease in the concentration of at least phosphocholine and/or fatty acid in the blood sample from the subject relative to the blood sample from the individual that does not have MS; is/are  indicative of the presence of MS; and (B) administering a therapy for MS to the human subject determined to have MS 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351 (a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21 (2) of such treaty in the English language.

Claims of his invention are drawn to a method of treating Multiple Sclerosis (MS)  a human subject determined to have multiple sclerosis , said method comprising: 
(A) obtaining the results of an in vitro method for diagnosing MS, wherein the method comprises: 
(i) obtaining a blood sample from a human subject, and a blood sample from an individual that does not have MS; 
(ii) detecting a change in relative concentrations of two or more metabolites in the sample with high resolution 1H-Nuclear Magnetic Resonance spectroscopy (NMR), mass spectrometry, gas chromatography, ultraviolet (UV) spectrometry, HPLC-UV, or infrared spectrometry wherein the metabolites comprise: (a) blood metabolites, wherein the change detected is a decrease in the concentration of at least  phosphocholine and/or fatty acid in the blood sample from the subject relative to the blood sample from the individual that does not have MS; 
wherein said concentration changes are indicative of the presence of MS; and (B) administering a therapy for MS to the human subject determined to have multiple sclerosis. 
Wiegand et al.teach throughout the patent and especially in example 2, serum sample from 70 human patients suffering from multiple sclerosis and 59 healthy  controls were analyzed for metabolites (example 1) wherein for example tricosanoic acid is downregulated (table 1) , wherein tricosanoic acid is a fatty acid (see https://pubchem.ncbi.nlm.nih.gov/compound/Tricosanoic-acid) and thus indicative of MS 
Wiegand et al.teach monitoring MS during treatment (page 3 lines 9-14) wherein MS includes secondary phase (page 3 lines 16-40). Wiegand et al.teach determining the concentration with NMR (page 8) (instant claim 47) and storing values on a suitable data storage medium (instant claim 48).  
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 


Claims 43, 47-48  is/are rejected under 35 U.S.C. 103 as obvious over Wiegand et al. (US2004/0121305).
Wiegand et al.teach throughout the patent and especially in Abstract, methods for diagnosing and treating a disease which reads on the subject determined to have the disease,  based on small molecules i.e. fatty acids, intermediates etc  [0094] profiles present in a biological sample, wherein the subject is human [0086] wherein the  disease is for example multiple sclerosis ([0130][0020], wherein the sample is for example blood [0213] and wherein the small molecules in the profile include phosphocholine and/or fatty acids (Table 3).    
In particular Wiegand et al.teach obtaining the sample from the subjects and analyzing small molecules to diagnose the disease by comparing the small molecule disease profile to small molecule profile obtained from a similar sample of a healthy subject or of a range of known diseases profile [0076]-[0082] using diagnostic assay using analytical methods as for example NMR,(instant claim 47)  mass spectroscopy, HPLC[0083] [0022] to analyze molecules in the sample wherein an aberrant level i.e.  concentration [0131] decrease of molecules in the profile is indicative of the disease [0218][0213[0131][0132]].  Wiegand et al.teach creating small molecules databases contain the information of the metabolome in a particular state of health [0239] and if the database is in an electronic format, storing the information in a useful format which reads on recording (instant claim 48).  As the methods and subjects of the prior art are the same, a decrease in the level of the claimed metabolites in the small molecule profile from a MS human subject as compared to the blood metabolites  of a healthy person, as evidenced by the instant specification (example 5), absent a specified type of fatty acids. In the alternative, it would have been obvious that a decrease would be shown in suspected MS human subjects as compared to subject not heaving MS i.e. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).

Claim 43-44,47-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wiegand et al. as applied to 43, 47-48  in view of Lublin et al., (Neurology, 1996; 46:907-911, IDS Reference).  This rejection is made in view of the elected species SP-MS. 
Wiegand et al. is relied upon as in the 102/103 rejection above.  
Wiegand et al. is silent regarding MS is SP MS. 
It would have been prima facie obvious, at the time the invention was made, to select a narrow population as for example a late stage in the MS progression i.e. SP (Lublin page 908, left second paragraph) for diagnostic marker discovery in the method of Wiegand et al because Lublin et al discloses narrowly defined criteria for selecting such cohorts to correlate with markers that define the clinical courses of MS (Lublin et al page 910 right second paragraph) to allow for prompt treatment (Abstract) and it would have been within reasonable expectation of success to one ordinary skilled that decreased levels of phopsocholine and/or fatty acids in blood  to the healthy controls correlate with the presence of MS  since these markers have been known associated with pathologies leading to MS and one artisan would have reasonable anticipation to have the similar results, e.g.lower amount, from the tested subjects.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive. 
Applicant argues that the Office has cited the reference of Wiegand et al, mainly for the teachings in Abstract but disregards the cited passages Wiegand et al that disclose the instant method limitations as claimed.  In response to applicant argument that the shown small molecule map is not generated specifically from blood, it is noted that  in contrast to applicant’s assertions; disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  See In re Susi USPQ 423 (CCPA 1971).  In contrast to Applicant arguments, the sample in Wiegand et al can be blood.[0082][0213].  One aspect of the invention of   Wiegand et al relates to determining aberrant small molecule instant claim 48).  Therefore it would have been obvious to obtain results from an in vitro method for diagnosing MS and treat the subject as taught in Wiegand et al.  In response to applicant arguments that one of skill in arty would have not arrived at the claimed invention with any reasonable expectation of success  because Wiegand et al.uses different technology and a different purpose, it is noted that Wiegand et al. teaches the instant method steps and subjects while for using same analytical methods as for example NMR,(instant claim 47)  mass spectroscopy, HPLC[0083] [0022] to analyze molecules in the sample wherein an aberrant level i.e.  concentration [0131] decrease of molecules in the profile is indicative of the disease [0218][0213[0131][0132]].  Further the instant claims recite “comprising” and are not limited to the claimed analytes   
In response to Applicant arguments that Lublin is silent regarding treating or diagnosing MS using metabolites, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller
Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would prima facie obvious, at the time the invention was made, to select a narrow population as for example a late stage in the MS progression i.e. SP (Lublin page 908, left second paragraph) for diagnostic marker discovery because Lublin et al discloses narrowly defined criteria for selecting such cohorts to correlate with markers that define the clinical courses of MS (Lublin et al page 910 right second paragraph) to allow for prompt treatment (Abstract) and it would have been within reasonable expectation of success to one ordinary skilled that decreased levels of phopsocholine and/or fatty acids in blood  to the healthy controls correlate with the presence of MS  since these markers have been known associated with pathologies leading to MS and one artisan would have reasonable anticipation to have the similar results, e.g.lower amount, from the tested subjects.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin , 170 USPQ 209 (CCPA 1971).     As  SP MS is the late stage in the MS progression i.e. SP (Lublin page 908, left second paragraph) one would find it obvious to extend the method Wiegand et al to SP subjects for diagnostic marker discovery to allow for prompt treatment 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 43-44, 47-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between altered concentration level of blood metabolites and multiple sclerosis.  The claims also recite to an abstract idea because the step of obtaining information i.e. results, is a judicial exception since given their broadest interpretation they do not clearly go beyond reviewing data mentally or use of a general computer.  Such concepts as assessing an abnormal condition i.e. altered marker levels by performing clinical tests and thinking    Further, the step of detecting a concentration relative to a reference necessarily requires a comparison.  Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  See MPEP2106.04(a)(2).  
Here, applicant's method steps are not  tied to a particular machine and does not perform a transformation.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, determining the presence of the disease based on a comparison to a sample obtained from healthy subjects, without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite steps of i) obtaining a blood sample from a human subject, and a blood sample from an individual that does not have MS; (ii) detecting a change in relative concentrations of two or more metabolites in the sample with high resolution 1H-Nuclear Magnetic Resonance spectroscopy (NMR), mass spectrometry, gas chromatography, ultraviolet (UV) spectrometry, HPLC-UV, or infrared spectrometry are well understood purely conventional taken by others as cited above and in addition see. Dwievedi et al. (International Journal of Mass Spectrometry 2010; pp78-90, see Abstract, page 87 right column, whole publication);  US 2013/0073212 [0024] table 1; US 20150008314 [0038][0039][0034];  US 2008/0161228 [0041][0055][0129][0042]. Further, the blood human metabolome obtained from an extensive collection of human metabolite concentration is known and recorded on a computer server and available on the web Wishart et al. 2007,Nucleic Acid Research vol 35, D522-526.  In addition, the NMR technology is routinely used for the analysis of multicomponent analysis i.e. fatty acids, choline derivatives including phospho of biofluids including blood (Fan et al., 1996;Nuclear Magnetic Resonance  Spectroscopy 28,pp161-219, whole publication). 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.  
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive. 
In response to applicant arguments that even if the claims are directed to judicial exceptions, they are patent eligible because a decrease in the concentration of  the claimed compounds relative to an individual that does not have MS is an improvement for determining whether a human host has MS or not, it is noted that Applicant is relying on the judicial exception itself as an improvement  and the JE is not patentable. Further the question for Mayo/Prometheus is not whether it was conventional or routine to diagnose/predict risk of a disease/event based on the detection of the specific marker, but whether it was routine or conventional to perform those steps in the claimed method other than the correlation step. I.e. were the steps setting forth the steps of the assay itself, not the determination made from it, conventional and routine. 
Conclusion
All other objections and rejections recited in the Office Action of 1/12/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641